DETAILED ACTION
Terminal Disclaimer
1.     The terminal disclaimer filed on 7/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/572,268 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/17/2022 , 7/17/2022 and 7/17/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 110-122 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 110  ,which include, a corneal topography system having a corneal topography device, the corneal topography device including a support post, an image sensor, an illumination system and an eye cup; and a slit lamp microscope, including a positioning  hole and the corneal topography device is configured to be picked up, the support post of the corneal topography device is configured to be placed into the positioning hole of the slit- lamp microscope and , the corneal topography device is configured to be pivoted in a first direction to align the eye cup with a first cornea of a patient and [[an]] the image sensor of the corneal topography device is configured to capture a first image of an illumination pattern generated by the illumination system pivoted in the first direction; and the corneal topography device is configured to pivot in a second direction in the positioning hole to align the eye cup with a second cornea of the patient, and the image sensor of the corneal topography device is configured to capture a second image of the illumination pattern generated by the illumination system pivoted in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/20/2022